UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7584


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMETRIUS LAQUAN JUDGE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01317-TLW-5)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jametrius Laquan Judge, Appellant Pro Se. Jeffrey Mikell
Johnson, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jametrius   Laquan   Judge   appeals    the   district   court’s

order denying his motion for a sentence reduction.                 We have

reviewed the record and find no reversible error.           Accordingly,

we affirm the district court’s order.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                  2